Citation Nr: 9905812	
Decision Date: 03/02/99    Archive Date: 03/11/99

DOCKET NO.  95-23 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for pes planus.

2.  Entitlement to an increased evaluation for 
costochondritis, knees, bilateral, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1973 to May 
1980.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1994 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO confirmed the 
noncompensable disability evaluations for chondromalacia, 
left knee, and chondromalacia, right knee.  The RO denied 
reopening the claim for service connection for pes planus.  
While the case was in appellate status, the RO reclassified 
the appellant's left and right knee disabilities to 
costochondritis, knees, bilateral, and assigned a 10 percent 
evaluation.  During the pendency of the appeal, the appellant 
moved, and the case was transferred to the RO in Jackson, 
Mississippi.

The appellant filed a claim for post-traumatic stress 
disorder, which was denied in a July 1997 rating decision.  
In June 1998, the appellant submitted a claim for post-
traumatic stress disorder, which was denied in an August 1998 
rating decision.  Additionally, in the appellant's VA Form 9, 
she stated that the balance of the evidence was clearly 
favorable to her as to her claim for service connection for 
pes planus.  She stated that if she could not be awarded 
service connection on a technicality, that a grant was 
warranted on the basis of clear and unmistakable error in the 
initial rating decision because it failed to apply 38 C.F.R. 
§ 3.102.  

The claim for post-traumatic stress disorder has not been the 
subject of a notice of disagreement, a statement of the case, 
or a substantive appeal, and the claim for clear and 
unmistakable error as to the February 1992 rating decision 
has not been the subject of a rating decision, notice of 
disagreement, statement of the case, or a substantive appeal, 
and, absent such, the Board does not have jurisdiction over 
these issues.  Rowell v. Principi, 4 Vet. App. 9 (1993); 
Roy v. Brown, 5 Vet. App. 554 (1993).  An application that is 
not in accord with the statute shall not be entertained.  
38 U.S.C.A. § 7108 (West 1991).  Additionally, this Board 
Member cannot have jurisdiction of these issues.  38 C.F.R. 
§ 19.13 (1998).  

Furthermore, 38 U.S.C.A. § 7105 (West 1991) establishes a 
series of very specific, sequential, procedural steps that 
must be carried out by a claimant and the RO or other 
"agency of original jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 1991)) before a 
claimant may secure "appellate review" by the Board.  
Subsection (a) of section 7105 establishes the basic 
framework for the appellate process, as follows: 
"[a]ppellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished as prescribed in this 
section . . . ."  38 U.S.C.A. § 7105(a); see also Bernard v. 
Brown, 4 Vet. App. 384 (1994).  The steps required for the 
Board to have jurisdiction over this claim has not been 
satisfied.  More recently, when another part of VA argued 
that an issue over which the Board did not have jurisdiction 
should be remanded, the Court again established that 
jurisdiction must be considered.  Specifically, the Court 
would not remand a matter over which it had no jurisdiction.  
Hazan v. Gober, 10 Vet. App. 511 (1997).  The Court has also 
held that referral of a claim from the Board to the RO is 
appropriate when the Board does not have jurisdiction over 
such claim.  Black v. Brown, 10 Vet. App. 279, 284 (1997).  
The post-traumatic stress disorder issue was acted upon and 
there is no action to take.  The claimed clear and 
unmistakable error must be addressed by the RO.  The 
appellant is to be notified by separate letter that includes 
the appellate rights.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that her flat feet should be service 
connected.  She states that she cannot stand, walk, or run on 
her feet.  She states that her toes are in pain whenever she 
wears shoes.  She states that her service medical records 
clearly demonstrate that she did not have foot problems 
whatsoever for two full years until she was assigned to a 
male unit and required to do male-oriented calisthenics and 
field training, which aggravated her feet.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the appellant's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that new and material evidence has 
not been submitted to reopen the claim for service connection 
for pes planus.


FINDINGS OF FACT

1.  Service connection for pes planus was denied by the RO in 
February 1992.  The appellant did appeal that decision.  

2.  The appellant filed a petition to reopen her claim for 
service connection for pes planus, which was denied by the RO 
in an October 1993 rating decision.  The appellant did not 
appeal that decision.  

3.  The evidence submitted in support of the petition to 
reopen the claim for service connection for pes planus is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

The October 1993 RO decision denying reopening the claim for 
service connection for pes planus is final.  New and material 
evidence has not been submitted to reopen the claim for 
entitlement to service connection for pes planus.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156(a), 
3.160(d), 20.302, 20.1103 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a February 1992 rating decision, service connection for 
pes planus was denied.  The evidence before the RO at that 
time were service medical records and VA hospitalization 
reports.  Service medical records revealed that at an 
enlistment examination conducted in February 1973, the 
examiner reported very slight flattening of the arches, but 
the examiner noted such was of "insignificant degree."  In 
the report of medical history completed by the appellant at 
that time, she indicated that she would get occasional pain 
in her left foot, which was very minor and had never 
interfered with work or play.  In an August 1975 treatment 
report, the examiner stated that the appellant was flat 
footed and recommended a podiatry consult.  In September 
1975, the appellant complained of increased foot pain on 
standing and marching.  She was given a restriction of no 
standing for over 30 minutes and no marching over one mile.  
Additional service medical records reflect complaints of foot 
pain.

July 1991 and September 1991 VA hospitalization summary 
reports do not relate the appellant's claim for service 
connection for pes planus.  A January 1992 document indicated 
that the appellant did not show for scheduled VA 
examinations.

In the February 1992 rating decision, the RO stated that 
service connection for flat feet was denied as such condition 
preexisted service and would have developed regardless of 
military service.  The appellant did not appeal the decision, 
and it became final.  

The appellant attempted to reopen her claim, which was denied 
by the RO in October 1993.  Of record at that time was an 
August 1993 VA examination report.  The examiner noted that 
the appellant had a history of "probably congenital 
bilateral pes planus."  The appellant reported that she 
developed symptomatology from bilateral pes planus in 
approximately 1975 and had used arch supports intermittently 
since then.  She denied any other known podiatric conditions 
or therapy.  She denied any current symptomatology.  There 
was no known trauma to her feet.  Physical examination of the 
feet revealed pes planus.  The relevant diagnosis was 
bilateral pes planus.  

In the October 1993 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen 
the claim for service connection for pes planus.  The RO 
stated the following in its decision:

Service connection was previously denied 
for [pes planus][] since service records 
did not show that flat feet resulted from 
any trauma during service.  Flat feet 
were considered to be the type of 
condition which was either present at 
birth or which would have developed with 
or without military service.  The current 
VA examination is not considered to be 
new and material evidence to reopen this 
claim, since it does not show that flat 
feet were incurred as a result of trauma 
during service or that the flat feet 
condition was aggravated by military 
service.

In essence, it was determined that the pes planus preexisted 
service and that there had been no aggravation.  See 
38 C.F.R. § 4.57 (1998).  The appellant did not appeal the 
October 1993 rating decision, and it became final.

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156 (1998).  New and material 
evidence is defined as follows:

[E]vidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

Id. at (a).  Therefore, in this case, the Board must 
determine if new and material evidence has been submitted 
since the October 1993 rating decision.  When determining 
whether the evidence is new and material, the specified basis 
for the last final disallowance must be considered.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996); see Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  The Court stated that the 
question that must be asked is, "Is [the evidence] probative 
of each issue which was a specified basis for the last final 
disallowance?"  Evans, 9 Vet. App. at 283.

The Board must note that the appellant had a fall in 
November/December 1994, where she fractured her right foot.  
She reported that she was drunk when she fell.  In her notice 
of disagreement, she complained that she had pain in her 
right foot from her fracture.  Thus, such complaints are not 
relevant to the appellant's petition to reopen the claim for 
service connection for pes planus as the fracture occurred 
following service, and the appellant has not related it in 
any way to her claim for service connection for pes planus.

Evidence submitted or associated with the claims file since 
the October 1993 denial are VA outpatient treatment reports, 
VA hospitalization summary reports, and VA examination 
reports, dated from February 1994 to June 1998; hearing 
testimony; and the appellant's written statements.  First, 
most of the medical records are not relevant to the 
appellant's petition to reopen the claim for service 
connection for pes planus.  They relate to other medical 
conditions.  One medical record, dated March 1997, revealed 
that the appellant complained of pain in both feet.  No 
medical findings nor a diagnosis was entered into the report 
as to the appellant's feet.  The appellant had an RO hearing 
in August 1996; however, her testimony related only to her 
claim for an increased evaluation for her service-connected 
knees.  The only mention of the appellant's petition to 
reopen the claim for service connection for pes planus came 
from the appellant's representative, who stated the 
following:

[I]t is our contention that the evidence 
that has been submitted today is new and 
material to the claim, as it relates to 
the flat foot condition.  The record 
indicates that the veteran had no foot 
problems shown prior to service, nor on 
her entrance examination.  It clearly 
shows that there were foot problems upon 
her exit.  VA medical records show that 
she has been treated continuously for the 
flat feet condition.

In the appellant's VA Form 9, she stated that her service 
medical records clearly demonstrated that she had no foot 
problems whatsoever for two full years until she was assigned 
to a male unit and required to do male-oriented calisthenics 
and field training, which aggravated her feet.

The Board finds that the VA medical records which do not 
relate to the appellant's pes planus are not relevant to the 
appellant's petition to reopen the claim for service 
connection for pes planus and thus the Board finds that they 
do not bear directly and substantially upon the specific 
matter under consideration.  See 38 C.F.R. § 3.156(a).

As to the appellant's written assertions, her 
representative's testimony, and the medical record which 
indicates current complaints as to her feet, the Board finds 
that these records are cumulative and redundant of that which 
was before the RO at the time of the October 1993 rating 
decision.  See Reid v. Derwinski, 2 Vet. App. 312 (1992).  
Her recounting that her feet did not bother her prior to 
service and that they were aggravated in service is also not 
new as she had already alleged such at the time of the 
October 1993 rating decision.  Godwin v. Derwinski, 1 Vet. 
App. 419, 424-425 (1991).  None of the evidence submitted 
since the October 1993 denial is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a).  It merely reiterates 
information which was already of record at the time of the 
most recent denial.

To the extent that the appellant contends that her pes planus 
was aggravated in service, such allegations are lay 
speculation on medical issues involving the etiology of a 
disability and are not probative to the claim on appeal and 
are not material.  See Pollard v. Brown, 6 Vet. App. 11 
(1993) (pursuant to Espiritu v. Derwinski, 2 Vet. App. 492 
(1992), lay testimony attempting to diagnose frostbite or 
arthritis in service held to be not competent evidence for 
such purpose and thus not material); see also Moray v. Brown, 
5 Vet. App. 211 (1993) (lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under 
38 U.S.C.A. § 5108).  

At the time of the October 1993 rating decision, the RO had a 
current diagnosis of bilateral pes planus and the appellant's 
service medical records, which showed that her pes planus was 
symptomatic.  The RO denied reopening the appellant's claim 
for service connection for pes planus because she had not 
brought forth evidence that she incurred pes planus in 
service (due to trauma) or that the condition was aggravated 
in service (since her fallen arches were noted upon entrance 
into service).  In order for the appellant to reopen her 
claim for service connection, she would need to bring forth 
medical evidence that the condition was aggravated during 
service.  Without such evidence, her claim cannot be 
reopened.  Accordingly, the Board concludes that the 
appellant has not submitted new and material evidence 
sufficient to reopen the previously denied claim for service 
connection for pes planus.

Although VA is obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of the kind of evidence needed to reopen a 
previously denied claim, see Graves v. Brown, 8 Vet. App. 522 
(1996), this obligation depends on the particular facts of 
the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  Here, the RO adequately fulfilled its obligation 
under section 5103(a) with the issuance of the statement of 
the case in July 1995, which provided the law and regulations 
pertaining to new and material evidence.  In this respect, it 
is not shown that the appellant has put VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could reopen her claim on the basis of new and 
material evidence, notwithstanding the fact that she has been 
provided opportunities to do the same.  Thus, no additional 
development action is warranted.  See Wood v. Derwinski, 1 
Vet. App. 190 (1991).


ORDER

The petition to reopen a claim for service connection for pes 
planus is denied.


REMAND

Initially, when service connection was granted for the 
appellant's right and left knees, the disabilities were 
classified as chondromalacia, right knee, and chondromalacia, 
left knee.  Each disability was assigned a noncompensable 
evaluation and was rated under Diagnostic Code 5257, which 
contemplates recurrent subluxation or lateral instability of 
the knee.  See 38 C.F.R. Part 4, Diagnostic Code 5257 (1998).

In an August 1996 VA examination report, the VA examiner 
stated that x-rays of the right and left knees showed mild 
costochondral changes bilaterally.  The diagnosis was mild 
costochondritis of the knees bilaterally without loss of 
range of motion or instability.  In an October 1996 rating 
decision, the RO reclassified the disabilities as a single 
disability of costochondritis, knee, bilateral, and granted a 
10 percent disability evaluation.  The RO evaluated the 
disability analogous to arthritis under Diagnostic Code 5003.  
See 38 C.F.R. Part 4, Diagnostic Code 5003 (1998).

In a March 1997 VA x-ray report, the VA radiologist stated, 
"The knees are symmetrical.  There is no evidence of 
narrowing of the joint space.  No sign of arthritic changes.  
Bones are well[]mineralized.  No evidence of fracture.  Soft 
tissues are not remarkable."  Handwritten on that x-ray 
report is a note that states, "Medial joint space narrowing 
bilat[erally]."  The appellant had x-rays taken of her left 
and right knees in June 1998.  The x-ray reports stated that, 
as to each knee, there were no bony abnormalities 
demonstrated.

First, the Board must point out that the definition of 
costochondritis is, "Inflammation of one or more costal 
cartilages, characterized by local tenderness and pain of the 
anterior chest wall that may radiate, but without the local 
swelling typical of Tietze's syndrome."  STEDMAN'S MEDICAL 
DICTIONARY, 403 (26th ed. 1995) (emphasis added).  Based on 
the definition of costochondritis, the Board finds that the 
diagnosis given to the appellant's knees might be incorrect.  
Additionally, based on this diagnosis, the RO reevaluated the 
appellant's knees by analogy to arthritis.  The Board finds 
that the medical evidence needs to be supplemented.

Finally, the Board notes that in an October 1996 rating 
decision, the RO granted a 10 percent disability evaluation 
for costochondritis, knees, bilateral.  In an August 1998 
supplemental statement of the case, the RO noted that it was 
continuing the noncompensable evaluation for 
"chondromalacia" of the knees, bilateral, and justified the 
noncompensable evaluation in the reasons and bases 
(demonstrating that such was not simply a typographical 
error).  It is unclear whether the RO was reducing the 
appellant's 10 percent evaluation.  The Board finds that the 
RO should issue a supplemental statement of the case which 
accurately addresses the appellant's current 10 percent 
disability evaluation.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should refer the claims file 
back to the VA examiner who read the 
August 1996 x-rays and ask that the VA 
examiner reread the x-rays and make the 
appropriate diagnosis.

2.  The RO must review 38 C.F.R. § 4.59 
(1998) and affirmatively state whether 
the appellant has pain and/or limitation 
of motion in each knee, and, if so, why a 
10 percent evaluation is not warranted 
for each knee based upon pain and/or 
limitation of motion.

3.  The supplemental statement of the 
case issued following the above 
examination should address the error in 
the June 1998 supplemental statement of 
the case, which indicated that the 
appellant's knee disabilities were 
noncompensable.  

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant is 
free to submit additional evidence or argument on remand.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 13 -


